I dissent as I feel that the trial court did have the authority to place Sarah in the temporary custody of Lorain County Children Services as Dove implictly waived the ninety day requirement under R.C. 2151.35(B)(1).  See In re Jones (Dec. 4, 1996), Lorain App. No. 96CA006393, unreported; In re Kutzli
(1991), 71 Ohio App.3d 843, 845-46.
To say that the trial court lacked authority to proceed would defeat the very purposes the time limits were designed to protect,i.e. prompt resolution of child custody issues and the adequate protection of children.  As Justice Cook eloquently *Page 179 
stated in Inre Davis (1999), 84 Ohio St.3d 520, 523:
    If there were jurisdictional consequences, a missed deadline would require either that the child be returned to a potentially risky home situation, or that a new complaint be filed and the process begun anew, delaying the final resolution of the issue even further.  Such consequences would not serve the interests of children, who are too often relegated to temporary custody for too long.
  Accordingly, because I would hold that the trial court had the authority to place Sarah in Lorain County Children Services' temporary custody, I respectfully dissent.